Citation Nr: 0514391	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-22 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating for residuals, anterior collateral 
ligament and medial meniscus tears, status post-operative, 
greater than 30 percent prior to August 25, 2000.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1979 to 
September 1985.

This appeal is from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO) serving as agency of original jurisdiction (AOJ) 
in this case.

The veteran testified in September 2004 at a hearing at the 
Waco, Texas, RO, before the undersigned acting Veterans Law 
Judge of the Board of Veterans' Appeals (Board), who the 
Chairman of the Board designated to conduct the hearing and 
decide the appeal.  38 U.S.C.A. § 7107 (West 2002).


FINDINGS OF FACT

1.  On November 30, 2000, the veteran filed a claim for 
increased rating for residuals of a left knee injury rated 10 
percent disabling.

2.  In an April 2001 rating decision, the AOJ renamed the 
disability anterior collateral ligament and medial meniscus 
tears and awarded a 20 percent rating effective August 25, 
2000, amending the rating to 30 percent effective the same 
date in a decision of May 2002.

3.  August 25, 2000, is the earliest date as of which it is 
factually ascertainable that the veteran's anterior 
collateral ligament and medial meniscus tears had increased 
in severity above the 10 percent level.




CONCLUSION OF LAW

An effective date for residuals, anterior collateral ligament 
and medial meniscus tears, status post-operative, earlier 
than August 25, 2000, is not warranted.  38 U.S.C.A. §§ 1155, 
1110(b) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 4.71a, 
Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The general rule governing the effective date of an 
evaluation and award of VA disability compensation provides:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.

38 C.F.R. § 3.400 (2004).

The regulation does provide otherwise for increases of 
disability compensation:

"Earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within 1 year from such date otherwise, date of 
receipt of the claim."  38 C.F.R. § 3.400(o)(2) (2004) 
(emphasis added by Board).

The statute authorizing 38 C.F.R. § 3.400(o)(2) provides, 
"The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002).  The regulation adds the 
alternative result of the date of the claim as the effective 
date, versus "in accordance with the facts found," as the 
general section of the regulation and the authorizing statute 
provide.  See 38 U.S.C.A. § 5110(a) (West 2002).

The effect of 38 C.F.R. § 3.400(o)(2) is to acknowledge that 
there can be some delay between the increase in a disability 
and filing a claim, while simultaneously precluding large 
retroactive awards on stale claims.  The law and regulation 
contemplates filing the claim after the increase in 
disability, and therefore it authorizes retroactive payment 
for a reasonable time before the claimant filed the claim.  
See Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  Filing 
the claim within one year after the increase in disability is 
the legal predicate for retroactive payment up to a year 
prior to the date of the claim.  It must, of course, be 
ascertainable that the disability had increased during that 
year, because the facts always control the result.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2003).

The veteran asserts in his statements and hearing testimony 
that his 30 percent disability due to anterior collateral 
ligament and medial meniscus tears was present in 1985, and 
therefore the effective date should be at some time in 1985.  
He asserts that VA physicians misread a magnetic resonance 
image (MRI) that actually showed the internal derangement of 
his knee.  He submitted February and March 2003 private 
medical opinions to that effect.  He further asserts, in 
essence, that an April 1986 VA outpatient record proves the 
instability of his knee commensurate with a 30 percent rating 
at that time.

The veteran's arguments must be understood in the context of 
the procedural history of his claim, because the date of the 
claim is key to determining the effective date of the award.  
In December 1985 VA awarded the veteran service connection 
for the residuals of a left knee injury with minimal 
arthritic changes effective from the day following his 
separation from service, but evaluated the disability 
noncompensably (0%) disabling.  The veteran disagreed with 
the rating, and the AOJ issued a statement of the case (SOC), 
but the veteran did not perfect his appeal.  See 38 C.F.R. 
§ 20.200 (2004) (describing the process that makes and 
appeal).  The rating became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2004).

The veteran filed an informal claim for increased 
compensation for his left knee disability in March 1997.  See 
38 C.F.R. §§ 3.155, 3.160(f) (2004) (rules on informal claims 
and definition of claim for increase).  The AOJ granted a 20 
percent rating for residuals of a left knee injury with 
arthritic changes in a September 1997 rating decision.  The 
veteran did not appeal, and the rating became final.

VA examined the veteran's left knee in March 1999.  The 
examination report constituted an informal claim for 
increased rating, see 38 C.F.R. § 3.157 (2004), and the AOJ 
performed a rating in April 1999 that recharacterized the 
veteran's left knee condition as two disabilities.  One 
disability was denominated residuals of left knee injury, and 
rated for chronic patellar lateral subluxation, see 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004), the other was the 
traumatic arthritis from his injury, see 38 C.F.R. § 4.71, 
Diagnostic Code 5010 (2004), each rated 10 percent disabling, 
but with no net effect in his rate of compensation.  The 
veteran did not appeal, and the rating became final.

On November 30, 2000, the AOJ received the veteran's 
statement requesting an increased evaluation for his left 
knee, currently 10 percent disabling.  He identified torn ACL 
(anterior cruciate ligament) and torn meniscus as the source 
of the increased disability.  This statement clearly sought 
increased compensation due to increased disability, not due 
to disagreement with the April 1999 rating decision.  It 
comported well with the definition of an informal claim.  
38 C.F.R. § 3.155 (2004).  The veteran's statement received 
November 20, 2000, is the claim for an increased rating on 
which the effective date of any award resulting from it must 
be based.  38 C.F.R. § 3.400, 3.400(o)(2) (2004).

For the sake of discussion, without deciding, if the veteran 
is correct that the earliest date as of which an increase in 
his anterior collateral ligament and medial meniscus tears is 
factually ascertainable was some date in 1985, then his 
November 2000 claim post-dated the increase in disability by 
at least 15 years.  The effective date of the increase in 
disability would have to be the date of the claim, or 
November 30, 2000.  38 C.F.R. § 3.400(o)(2) (2004).

The April 1999 rating found the veteran's anterior collateral 
ligament and medial meniscus tears to be 10 percent disabling 
based primarily on a March 1999 VA examination, which noted 
review of the veteran's clinical file and his report of 
history, his denial that his knee locked or gave out on him, 
and a clinical examination that showed mild swelling, no 
deformity, and no loose motion or lateral instability.  The 
examiner diagnosed chronic patellar lateral subluxation, and 
the AOJ found the evidence to warrant the 10 percent rating.  
It is from this rating that the veteran sought an increase.

The VA outpatient records from October 1999 through November 
2000 are almost entirely related to treatment and monitoring 
of the veteran's diabetes mellitus and blood pressure.  On 
March 8, 2000, he mentioned his left knee to a nurse 
practitioner in the context of establishing a relationship 
with a new primary care clinic.  The nurse noted his chronic 
history and current complaint of constant, throbbing pain, 
but an increase in disability cannot be ascertained from this 
record.

The next mention of the veteran's left knee in the clinical 
records is on August 25, 2000, in the record from which the 
AOJ factually ascertained an increase in the veteran's 
disability.  It is the earliest date as of which an increase 
in disability can be factually ascertained, and therefore it 
is the effective date of the increase in disability rating 
that resulted from his November 30, 2000 claim.  38 U.S.C.A. 
§ 5110(b) (West 2002); 38 C.F.R. § 3.400(o)(2) (2004).

In developing this claim, VA discharged its obligations under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  The AOJ notified the veteran by letter of 
September 2003 of the information and evidence necessary to 
substantiate his claim and of the veteran's rights and of his 
and VA's respective burdens to produce information and 
evidence to substantiate the claim.  The letter informed the 
veteran to submit any evidence that would support his claim.  
38 C.F.R. § 3.159(b) (2004).  The timing requirements of the 
notice are inapplicable in this case, because the issue 
arises from a downstream or subsequent element of an 
underlying increased rating claim.  VAOPGCPREC 8-2003.  The 
veteran had ample opportunity to participate in his claim, as 
indicated by his September 24, 2003, statement that the 
record was complete, and by his September 2004 hearing 
testimony.  The Veteran's September 2003 statement likewise 
revealed that VA discharged its duty to obtain evidence.  
38 C.F.R. § 3.159(c) (2004).  Medical examination was not a 
necessary element of assistance in a claim for an earlier 
effective date.  See 38 C.F.R. § 3.159(c)(4) (2004).  There 
were no instances of failure to obtain evidence to report to 
the veteran.  See 38 C.F.R. § 3.159(e) (2004).


ORDER

An effective date earlier than August 25, 2000, for a 30 
percent rating for anterior collateral ligament and medial 
meniscus tears, status post-operative, is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


